DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.

Claim Objections
Claims 1, 9, and 19 are objected to because of the following informalities:
Claim 1, line 12: “copolymer” should read “co-polymer”.
Claim 1, line 13: “copolymer” should read “co-polymer”.
Claim 9, line 2: “the thermoplastic polymer component” should read “the thermoplastic polymer component of the contact layer”.
Claim 19, line 2: “comprises” should read “consists of the at least one”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reinschmidt et al. (WO 2012/038099 A1, “Reinschmidt”) in view of Dantin et al. (US 2014/0371351 A1, “Dantin”). It is noted that the disclosure of Reinschmidt is based off US 2012/0077906 A1, which serves as an English language equivalent.
With respect to claims 1, 3, 6-9, and 19, Reinschmidt discloses a coating composition having at least one mineral binder, at least one polymer, at least one filler, and if desired, at least one additive (Abstract, [0008]). The coating is applied to a substrate including concrete ([0057]). The coating includes a mineral binder, such as Portland cement ([0031]), i.e. cement. The polymer is made from vinyl esters that are copolymerizable ([0009]), including copolymers of vinyl acetate having 5-50% by weight of ethylene ([0018]), i.e. ethylene-vinyl acetate copolymer, which is a thermoplastic. The coating compositions may be applied as multiple coats ([0054]), resulting in at least two layers and thus corresponding to the claimed barrier layer comprising a thermoplastic polymer component and contact layer comprising a mixture including a mineral binder component and a thermoplastic polymer component, where the thermoplastic polymer component is the only thermoplastic polymer component in the contact layer which consists of at least one ethylene-vinyl acetate copolymer. Because the coating compositions are applied as multiple coats, then the layers would inherently have a first and second opposing surface, and at least a portion of the first surface of the barrier layer and the second surface of the contact layer are directly bonded to each other. The coatings contain 10-60% by weight of polymers and 2-40% by weight of mineral binders ([0037]), overlapping the claimed ranges of mineral binder and thermoplastic polymer component. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Reinschmidt does not disclose wherein the contact layer contains a surfactant component.
Dantin teaches a coating for the construction industry having a mineral binder; vinyl acetate-ethylene copolymer (i.e., ethylene-vinyl acetate copolymer); and an air-entraining agent including alkaryl sulphonate (i.e., alkyl aryl sulfonate), i.e. anionic surfactant (Abstract, [0140], [0142-0143]). The surfactant is added as an air-entraining agent, ([0142]), which supply porosity by air entrainment during mixing of the mineral binder ([0163]).
Reinschmidt and Dantin are analogous inventions in the field of construction coatings containing ethylene-vinyl acetate copolymers and mineral binders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coatings of Reinschmidt to include a surfactant taught by Dantin in order to provide a coating having desired porosity (Dantin, [0163]).
Regarding the amount of the surfactant, Dantin teaches the air-entraining agents, i.e. surfactant, provide porosity by air entrainment during the mixing of the mineral binder ([0142], [0163]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of surfactant, including that presently claimed, in order to provide a coating having desired porosity.
Regarding the thicknesses of the barrier layer and the contact layer, Reinschmidt discloses the layers are applied having a thickness of 2 mm ([0065]). Thus, because there are multiple coatings, there would be multiple layers having thicknesses of 2 mm, falling within the claimed thickness range of the barrier layer and contact layer.
Alternatively, regarding the thicknesses of the barrier layer and the contact layer, Reinschmidt discloses the thicknesses of the coatings are 0.1 mm to 30 mm ([0053]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal thicknesses of the coatings, i.e. 0.05 mm for each of the two layers to 15 mm for each of the two layers, in order to provide a coating having an overall desired thickness of 0.1 mm to 30 mm. These thicknesses overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the membrane having a concrete adhesion strength that is at least 15 N/50 mm, while there may be no explicit disclosure from Reinschmidt in view of Dantin of the membrane having a concrete adhesion strength of at least 15 N/50 mm as determined by a method comprising peeling the membrane from a surface of a concrete specimen at a peeling angle of 90° using a material testing apparatus equipped with a peeling device or a testing apparatus fulfilling requirements of DIN EN 1372 standard, where the concrete specimen was casted on the first surface of the contact layer and hardened for 28 days under standard atmosphere, given that Reinschmidt in view of Dantin discloses an identical membrane as that presently claimed, it is clear the membrane of Reinschmidt in view of Dantin would necessarily inherently have a concrete adhesion strength of at least 15 N/50 mm as presently claimed.
With respect to claim 2, Reinschmidt in view of Dantin does not require the use of hydrated mineral binders, and thus the amount in the contact layer is 0 wt%.
With respect to claim 5, Reinschmidt discloses the mineral binder includes Portland cement ([0031]), i.e. cement, which is a hydraulic binder (see instant specification, page 7, lines 14-20, which discloses hydraulic binders include cement).
With respect to claim 10, because the multiple coatings of Reinschmidt in view of Dantin are made of the same components, e.g. ethylene-vinyl acetate copolymer, then the thermoplastic polymer component of the barrier layer would necessarily inherently be miscible with the thermoplastic polymer component of the contact layer because they are the same compound.
With respect to claim 12, Reinschmidt discloses the coating compositions may be applied as multiple coats ([0054]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an additional coat made from the same materials as the other coats, resulting in a second contact layer inherently having a first surface and a second opposing surface, wherein at least a portion of the second surface of the barrier layer and the first surface of the contact layer are directly bonded to each other, and the second contact layer comprising a mixture of a mineral binder component, a thermoplastic polymer component, and a surfactant component, and thereby arrive at the claimed invention.
With respect to claim 20, Reinschmidt discloses the polymer is made from vinyl esters that are copolymerizable ([0009]), including copolymers of vinyl acetate having 5-50% by weight of ethylene ([0018]), i.e. ethylene-vinyl acetate copolymer. Thus, the content of the structural unit derived from vinyl acetate is 50-95% by weight, which falls within the claimed range.
With respect to claim 21, Reinschmidt discloses the polymer is made from vinyl esters that are copolymerizable ([0009]) and may include at least two polymers ([0020]). The copolymers of vinyl acetate have 5-50% by weight ethylene or 30-75% by weight vinyl acetate ([0018]). Thus, the polymer made from two ethylene-vinyl acetate copolymers would have a first ethylene-vinyl acetate copolymer having a structural unit derived from vinyl acetate being 30 wt%, and a second ethylene-vinyl acetate copolymer having a content of a structural unit derived from vinyl acetate in the range of 50-95% by weight, overlap the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 22, while there may be no explicit disclosure from Reinschmidt in view of Dantin of the membrane having a concrete adhesion strength of 15 N/50 mm to 400 N/50 mm, given that Reinschmidt in view of Dantin discloses an identical membrane as that presently claimed, it is clear the membrane of Reinschmidt in view of Dantin would necessarily inherently have a concrete adhesion strength of 15 N/50 mm to 400 N/50 mm as presently claimed.

Response to Arguments
Due to the cancellation of claims 11 and 23, the 35 U.S.C. 103 rejections of claims 11 and 23 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1-3, 5-10, 11, 19, and 22 over Hayes, and claims 20-21 over Hayes in view of Hirasawa are withdrawn.
However, it is noted that claims 1-3, 5-10, 12, and 19-22 are now rejected under 35 U.S.C. 103 as being unpatentable over Reinschmidt in view of Dantin as set forth above.
Applicant’s arguments filed 11 January 2022 have been fully considered but they are not persuasive.
Regarding the rejections over Reinschmidt, Applicant argues Reinschmidt does not disclose the thicknesses of the layers, nor a barrier layer having a first and second opposing surface, a contact layer having a first and second opposing surface, and at least a portion of the first surface of the barrier layer and the second surface of the contact layer are directly bonded to each other. Applicant further argues Reinschmidt does not disclose the claimed layers, components, amounts, or the claimed concrete adhesion strength. Applicant further argues Reinschmidt does not disclose the membrane having good heat welding properties, but rather that Reinschmidt merely discloses an in-situ formed coating for concrete surfaces. The examiner respectfully disagrees.
In response to Applicant’s argument that Reinschmidt does not disclose the claimed layers or their thicknesses, this is not found persuasive. As set forth in the above rejections, Reinschmidt discloses a coating composition having at least one mineral binder, at least one polymer, at least one filler, and if desired, at least one additive (Abstract, [0008]). The coating is applied to a substrate including concrete ([0057]). The coating includes a mineral binder, such as Portland cement ([0031]), i.e. cement. The polymer is made from vinyl esters that are copolymerizable ([0009]), including copolymers of vinyl acetate having 5-50% by weight of ethylene ([0018]), i.e. ethylene-vinyl acetate copolymer, which is a thermoplastic. The coating compositions may be applied as multiple coats ([0054]), resulting in at least two layers and thus corresponding to the claimed barrier layer comprising a thermoplastic polymer component and contact layer comprising a mixture including a mineral binder component and a thermoplastic polymer component, where the thermoplastic polymer component is the only thermoplastic polymer component in the contact layer which consists of at least one ethylene-vinyl acetate copolymer. Because the coating compositions are applied as multiple coats, then the layers would inherently have a first and second opposing surface, and at least a portion of the first surface of the barrier layer and the second surface of the contact layer are directly bonded to each other. Reinschmidt does not disclose wherein the contact layer contains a surfactant component. However, Reinschmidt was not used to meet this limitation. Rather, Dantin teaches a coating for the construction industry having a mineral binder; vinyl acetate-ethylene copolymer (i.e., ethylene-vinyl acetate copolymer); and an air-entraining agent including alkaryl sulphonate (i.e., alkyl aryl sulfonate), i.e. surfactant (Abstract, [0140], [0142-0143]). The surfactant is added as an air-entraining agent, ([0142]), which supply porosity by air entrainment during mixing of the mineral binder ([0163]). Reinschmidt and Dantin are analogous inventions in the field of construction coatings containing ethylene-vinyl acetate copolymers and mineral binders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coatings of Reinschmidt to include a surfactant taught by Dantin in order to provide a coating having desired porosity (Dantin, [0163]). Regarding the thicknesses of the barrier layer and the contact layer, Reinschmidt discloses the layers are applied having a thickness of 2 mm ([0065]). Thus, because there are multiple coatings, there would be multiple layers having thicknesses of 2 mm, falling within the claimed thickness range of the barrier layer and contact layer. Alternatively, Reinschmidt discloses the thicknesses of the coatings are 0.1 mm to 30 mm ([0053]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal thicknesses of the coatings, i.e. 0.05 mm for each of the two layers to 15 mm for each of the two layers, in order to provide a coating having an overall desired thickness of 0.1 mm to 30 mm. These thicknesses overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In response to Applicant’s argument that Reinschmidt does not disclose the membrane having good heat welding properties, this is not found persuasive. This property is not being claimed, and thus the references are not required to address it. Regardless, even if the property was claimed, it would be the examiner’s position that because Reinschmidt in view of Dantin discloses an identical membrane as that presently claimed as set forth in the above rejections, then it would necessarily inherently have good heat welding properties.

Applicant’s request for rejoinder is denied because no claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787